Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-26-2006

USA v. McKoy
Precedential or Non-Precedential: Precedential

Docket No. 05-2461




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. McKoy" (2006). 2006 Decisions. Paper 784.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/784


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT



                                    No. 05-2461
                                    ___________


                          UNITED STATES OF AMERICA

                                            v.

                                RICARDO MCKOY,
                                          Appellant
                                   ____________

                    On Appeal from the United States District Court
                           for the District of New Jersey
                         D.C. Crim. Action No. 04-cr-00205
                          (Honorable Anne E. Thompson)
                                   ____________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   April 25, 2006

          Before: FUENTES, STAPLETON, and ALARCÓN,* Circuit Judges.

                                 (Filed June 15, 2006)



                   ORDER AMENDING PUBLISHED OPINION


       IT IS NOW ORDERED that the published Opinion in the above case filed June
16, 2006, be amended as follows:




      *
        The Honorable Arthur L. Alarcón, Senior Judge, United States Court of Appeals
for the Ninth Circuit, sitting by designation.
      Add attorney:      David B. Lat, Esq.
                         Office of United States Attorney
                         970 Broad Street
                         Room 700
                         Newark, NJ 07102

                         Attorney for Appellee



                                             By the Court,




                                             /s/ Arthur L. Alarcón
                                             Circuit Judge




DATED: June 26, 2006
CRG/cc: David E. Schafer, Esq.
        David B. Lat, Esq.
        George S. Leone, Esq.